DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 02/04/2020. 
This action is in response to amendments and/or remarks filed on 10/08/2021. In the current amendments, claims 1, 11 and 20 have been amended. Claims 1-20 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 09/08/2021, the 35 U.S.C 103 rejections made in the previous Office Action has been withdrawn. 


Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to “a method comprising: collecting, by at least one processor, product information for a plurality of products from one or more electronic archived websites record databases; wherein the product information for each product of the plurality of products comprises: i) one or more attributes, and ii) a date associated with each attribute of the one or more attributes; collecting, by the at least one processor, historical event information from one or more online sources; wherein the historical event information is associated with a plurality of historical events; wherein 

Independent claim 11 is directed to “a method, comprising: collecting, by at least one processor, product information for a plurality of products from one or more electronic archived websites record databases; wherein the product information for each product of the plurality of products comprises: i) one or more attributes, and ii) a date associated with each attribute of the one or more attributes; collecting, the at least one processor, event information from the plurality of online sources; wherein the event information is associated with a plurality of events; wherein the event information comprises at least one respective date of each respective event; applying, by the at least one processor, at least one trained attribute prediction machine learning model to the product information and the event information to predict, for at least one product of the plurality of products.”

Independent claim 20 is directed to “a system, comprising: at least one processor configured to: collect product information for a plurality of products from one or more electronic archived websites record databases; wherein the product information for each product of the plurality of products comprises: i) one or more attributes, and ii) a date associated with each attribute of the one or more attributes; collect historical event information from one or more online sources; wherein the historical event information is associated with a plurality of historical events; wherein the historical event 

The closest prior arts of record are the following:
Chen et al. (US 2018/0060696 A1) teaches a clustering and recommendation machine determines that an item is included in a cluster of items. 
Etzioni et al. (US 2012/0303412 A1) teaches a method for processing a machine learning network having multiple layers and super-tiling in neural network processing to enabling analytics at lower memory speed. 
Wang et al. (“Modeling Temporal Dynamics of Users’ Purchase Behaviors for Next Basket Prediction”) teaches dynamic representation learning approach for time-dependent next basket recommendation, which jointly models the dynamic nature of user preferences and item relations.
Waelbroeck et al. (US Pat No. 8296221 B2) teaches method or system related to securities trading and identifying a class of trading algorithm. 
Lin et al. (US Pat No. 8311967 B1) teaches receiving a request from a client-subscriber computing system for access to a trained predictive model from a repository of trained predictive models. 

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1, 11 and 20 which includes “the one or more attributes having an impact comprising a fluctuation exceeding a predetermined impact fluctuation value over a duration exceeding a predetermined impact fluctuation duration and the predetermined impact fluctuation duration being within at least one event of the plurality of historical events based at least in part on the date associated with each event of the plurality of events;”.
Dependent claims 2-10 are allowed for dependency of independent claim 1. 
Dependent claims 12-19 are allowed for dependency of independent claim 11. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126